Citation Nr: 0105835	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  00-03 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a permanent and total disability evaluation 
for nonservice-connected pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1968 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim 
for entitlement to a permanent and total disability 
evaluation for nonservice-connected pension purposes.


FINDINGS OF FACT

1.  The veteran was born in April 1948, has a high school 
education, and has reported a history of intermittent 
employment as a custodian.

2.  The veteran's disabilities are a low back disorder, 
hypertension, peripheral neuropathy of the left leg, a 
bilateral ankle disorder, a bilateral eye disorder, and a 
history of a seizure disorder.

3.  The veteran's residuals of a compression fracture of L-1, 
with degenerative joint disease of the lumbar spine is 
symptomatic and productive of some functional limitation and 
X-ray evidence of mild disc space narrowing at L5-S1 and a 
moderate compression fracture deformity of the L1 vertebral 
body; however, it is not productive of more than moderate 
limitation of motion of the lumbar spine or more than 
moderate intervertebral disc syndrome.

4.  The veteran's hypertension is not manifested by diastolic 
pressure predominantly 110 or more, or systolic pressure 
predominantly 200 or more. 

5.  The veteran's peripheral neuropathy of the left leg is 
not manifested by more than mild incomplete paralysis. 
6.  The veteran's bilateral ankle condition is not manifested 
by any functional impairment.   
 
7.  The veteran's eye disorders have been diagnosed as myopia 
and astigmatism; his corrected bilateral near visual acuity 
is 20/25, bilaterally; and his corrected distant visual 
acuity is 20/20 in the right eye and 20/25 in the left eye.

8.  The veteran has a history of alcohol withdrawal seizures; 
his last seizure was in 1989 and he is not on anticonvulsant 
medication. 

9.  The veteran's peripheral vascular disease is not 
manifested by any functional impairment, and there is no 
medical evidence to show a current lung disorder or any 
pulmonary functional impairment.

10.  The combined rating for the veteran's nonservice-
connected disabilities is 50 percent.

11.  The veteran's disabilities are rated as follows: 
residuals of a compression fracture of L-1, with degenerative 
joint disease, lumbar spine, 20 percent; deformity of a 
compression fracture of L-1, 10 percent; hypertension, 10 
percent; peripheral neuropathy of the left leg, 10 percent; a 
history of a seizure disorder, 10 percent; a bilateral ankle 
condition, zero percent; and bilateral eye disorders, zero 
percent; his combined rating is 50 percent.   
 
12.  The veteran's disabilities do not preclude him from 
engaging in substantially gainful employment, consistent with 
his age, education and occupational history.


CONCLUSION OF LAW

The requirements for entitlement to a permanent and total 
disability evaluation for nonservice-connected pension 
purposes have not been met.  38 U.S.C.A. §§ 1155, 1502, 1521, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 
3.321(b)(2), 3.340, 3.342, 4.15, 4.17 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Introduction

The Board is satisfied that all relevant facts have been 
properly developed, and no further assistance to the veteran 
is required to comply with the duty to assist the veteran 
mandated by 38 U.S.C. § 5103A.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  In this connection, it is apparent that the RO 
notified the claimant and his representative of the medical 
evidence needed to substantiate the claim, and the Board 
finds that the May 1999 VA examinations, which evaluated the 
status of the veteran's disabilities, are adequate for rating 
purposes.

It is apparent that the veteran is currently out of work.  
Unemployment by itself, however, does not establish 
unemployability.  Among the requirements for VA non-service-
connected pension is that a veteran be permanently and 
totally disabled from conditions not due to his own willful 
misconduct.  The legal criteria for this benefit are found in 
38 U.S.C.A. §§ 1502, 1521; and 38 C.F.R. §§ 3.321, 3.340, 
3.342, 4.15, 4.16, 4.17.  

One way for a veteran to be considered permanently and 
totally disabled for pension purposes is to satisfy the 
"average person" test of 38 U.S.C.A. § 1502(a)(1) and 38 
C.F.R. § 4.15.  Brown v. Derwinski, 2 Vet. App. 444 (1992); 
Talley v. Derwinski, 2 Vet. App. 282 (1992).  To meet this 
test, the veteran must have the permanent loss of use of both 
hands or feet, or one hand and one foot, or the sight of both 
eyes, or be permanently helpless or permanently bedridden; or 
the veteran's permanent disabilities must be rated, singly or 
in combination, as 100 percent.  The veteran does not qualify 
under this test.

Another way for a veteran to be considered permanently and 
totally disabled for pension is to qualify under the 
"unemployability" test of 38 U.S.C.A. § 1502(a) and 38 C.F.R. 
§§ 4.16, 4.17. Brown, supra; Talley, supra.  A veteran may 
satisfy this test if he is individually unemployable, and has 
one permanent disability ratable at 40 percent or more, plus 
sufficient additional disability to bring the combined rating 
to 70 percent or more.

A review of the record reveals that the veteran currently has 
no service-connected disabilities.  The RO has rated the 
veteran's nonservice-connected disabilities as follows: 
compression fracture, L-1, with degenerative joint disease, 
lumbar spine, 20 percent; hypertension, 10 percent; mild 
neuropathy, left leg, 10 percent; a bilateral ankle 
condition, noncompensable; myopia and astigmatism, 
noncompensable; and a seizure disorder,  noncompensable.  The 
RO determined that the combined rating for the veteran's 
nonservice-connected disabilities is 40 percent.  38 C.F.R. 
§ 4.25.  

If the veteran's disability ratings fail to meet the 
percentage standards referenced above, a permanent and total 
disability rating for pension purposes may be granted on an 
extraschedular basis if the veteran is unemployable by reason 
of his or her disabilities, age, occupational background and 
other related factors.  38 C.F.R. §§ 3.321(b)(2); 4.17(b).  
As noted above, entitlement to pension benefits may be 
objectively determined if the veteran is unemployable as a 
result of permanent disabilities or if he experiences 
disabilities which would preclude the average person from 
following a substantially gainful occupation, if it is 
reasonably certain that the disabilities are permanent.  38 
U.S.C.A. § 1502; 38 C.F.R. § 4.15.  An analysis of the 
propriety of the rating assigned for each of the veteran's 
nonservice-connected disabilities is therefore warranted.

A.  Compression fracture, L-1, with degenerative joint 
disease, lumbar spine

Upon a May 1999 VA examination the veteran denied any neck or 
back injury.  The examination showed range of motion of the 
lumbar spine as follows: flexion to 50 degrees, extension to 
30 degrees, and lateral flexion to 25 degrees.  Gait was 
normal, deep tendon reflexes were +1 and pinprick sensation 
was slightly decreased in the left lateral thigh and calf.  
Motor strength was +4/5 bilaterally.  The veteran had normal 
rapid alternating movements, cranial nerves appeared to be 
intact, it was noted that the specific nerves corresponding 
to the veteran's complaints were the nerves of the lateral 
thigh and the calf, which correspond to the L-4-L5 
dermatomes.  X-rays revealed a moderate compression fracture 
deformity of the L1 vertebral body with compression 
particularly noted along the left lateral aspect.  Bridging 
osteophytic spurring was present between L1 and T12.  The 
lumbar vertebral bodies were aligned normally and had average 
intervertebral spacing other than at L5-S1, where there was 
mild disc space narrowing.  The veteran reported no back pain 
complaints.

A 20 percent nonservice-connected evaluation was assigned 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5285-5295.  For 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position, a 20 percent evaluation is warranted under 
Diagnostic Code 5295.  A 40 percent evaluation is warranted 
for severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(DC 5200 etc.).  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Moderate limitation of motion of the lumbar spine warrants a 
20 percent rating, and severe limitation of motion is rated 
40 percent.  38 C.F.R. 4.71a, Code 5292.

A 60 percent evaluation is warranted for residuals of a 
fractured vertebra without cord involvement; abnormal 
mobility requiring neck brace (jury mast).  Where residuals 
of a fracture of a vertebra do not result in spinal cord 
involvement and do not produce abnormal mobility requiring a 
neck brace, disability is evaluated in accordance with 
definite limited motion or muscle spasm, adding 10 percent 
for demonstrable deformity of a vertebral body.  38 C.F.R. § 
4.71a, Diagnostic Code 5285.

Moderate intervertebral disc syndrome, with recurring 
attacks, is rated 20 percent.  Severe intervertebral disc 
syndrome, with recurring attacks and intermittent relief 
warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.

In reviewing the record, the Board finds that the relevant 
medical evidence does not show that the veteran's low back 
disability is manifested by more than moderate limitation of 
motion of the lumbar spine.  While there is mild lumbar disc 
space narrowing at L5-S1, there is otherwise no medical 
evidence of severe lumbosacral strain.  Specifically, there 
is no medical evidence of listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritis changes, or some of the 
above with abnormal mobility on forced motion to warrant a 40 
percent evaluation under Diagnostic Code 5295.  In addition, 
there is no evidence of abnormal mobility requiring neck 
brace to warrant a 60 percent evaluation under Diagnostic 
Code 5285.  As to the disc disease, the Board finds no 
medical evidence of severe intervertebral disc syndrome, with 
recurring attacks of symptoms compatible with sciatic 
neuropathy and intermittent relief to support increased 
rating under 38 C.F.R. § 4.71a, Code 5293. 

The Board has considered 38 C.F.R. §§ 4.40, 4.45 and DeLuca 
v. Brown, 8 Vet. App. 202 (1995), but there is no objective 
medical evidence to show or indicate that pain, weakness, or 
any other low back symptom attributable to the disability at 
issue produces additional functional limitation, to include 
additional limitation of motion of the lumbar spine, to a 
degree that would support a rating in excess of 20 percent 
under the applicable rating criteria.

While there is no medical evidence to support a rating in 
excess of 20 percent under Codes 5292, 5293, or 5295, the 
Board notes that the May 1999 VA X-ray examination revealed a 
moderate compression fracture deformity of the L1 vertebral 
body.  Under 38 C.F.R. § 4.71a, Code 5285, an additional 10 
percent rating is warranted for demonstrable deformity of a 
vertebral body.  38 C.F.R. § 4.71a, Diagnostic Code 5285.  

B.  Hypertension

A May 1999 VA examination showed the veteran's blood pressure 
was 130/100.  His weight and height were 142 lbs. and 5 feet, 
6 inches, respectively.  The veteran's heart was regular 
without murmurs, rubs, and gallops.  There were no heaves or 
thrills, no jugular venous distention, and no hepatojugular 
reflex.  The diagnosis was hypertension.  It was noted that a 
stress test was negative.  

A 10 percent nonservice-connected evaluation was assigned 
under 38 C.F.R. § 4.104, Diagnostic Code 7101.  Diagnostic 
Code 7101 provides a 10 percent rating for hypertension where 
diastolic pressure is predominantly 100 or more, or; systolic 
pressure is predominantly 160 or more, or; for an individual 
with a history of diastolic pressure predominantly 100 or 
more who requires continuous medication for control.  A 20 
percent evaluation is granted for diastolic pressure 
predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.

Based on the evidence presented, the Board finds that the 
veteran's hypertension does not warrant an evaluation in 
excess of the presently assigned 10 percent.  There is no 
clinical evidence of diastolic pressure predominantly 110 or 
more, or; systolic pressure predominantly 200 or more to 
warrant a 20 percent evaluation under Diagnostic Code 7101.  

C.  Mild neuropathy, left leg

History obtained from the veteran upon a July 1997 VA 
examination included bilateral thigh pain when going up and 
down stairs, with pain radiating from the distal thighs to 
the ankles and feet.  He described the episodes as 
intermittent in nature and primarily involving the lateral 
aspects of his ankles.  He also reported leg pain during the 
night.  The examiner noted that the veteran had a history of 
alcohol abuse for many years.  Physical examination showed 
that the veteran had normal ambulation; it was observed that 
he had flat feet.  Range of motion of the ankles was from 10 
degrees of dorsiflexion to 45 degrees of plantar extension.  
Inversion and eversion were normal.  There was evidence of 
peripheral vascular disease with sparse hair growth.  The 
examination showed no swelling or deformity, and there was no 
impairment of either knee.  Drawer and talor tilt tests were 
negative bilaterally.  The examiner noted that the veteran 
may have neuropathic pain secondary to alcohol abuse.  
Following an X-ray examination, the assessment was peripheral 
neuropathy of the ankles secondary to alcohol abuse.

At a May 1999 VA examination the veteran reported lower leg 
pain and cramping, which was located primarily in the thighs.  
He also gave a history of occasional numbness and tingling.  
It was noted that the veteran had a history of ethanol abuse 
and that he had indicated that he stopped drinking four 
months prior.  The veteran reported that the pain and 
cramping affected his activities of daily living.  Upon 
examination the examiner noted that the specific nerves 
involved were the nerves of the lateral thigh and the calf, 
which correspond to the L4-L5 dermatomes.  The diagnosis was 
bilateral leg pain; the examiner added that the veteran's 
pulses were normal in his legs and that he did have some 
abnormal distribution of hair in the lower legs.  The 
examiner opined that there appeared to be some mild 
neuropathy of the left leg, which was probably secondary to 
alcohol abuse.

A 10 percent nonservice-connected evaluation was assigned by 
the RO for sciatic nerve paralysis under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520.  Under that Diagnostic Code, for each 
lower extremity (including the foot), where there is 
incomplete, mild paralysis, a 10 percent rating is assigned; 
and where there is incomplete, moderate paralysis, a 20 
percent rating is assigned.  A 40 percent evaluation is 
warranted for moderately severe incomplete paralysis of the 
sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2000).

The most recent VA examination resulted in a diagnosis of 
peripheral neuropathy of the left leg.  The Board finds that 
the veteran's disability is no more than mild in view of 
symptoms and clinical findings that were reported at that 
time.  There is no medical evaluation or opinion noting more 
than mild  impairment of the left leg due to neuropathy.  
Therefore, the Board must conclude that the 10 percent 
evaluation assigned to the veteran's neuropathic pain is 
appropriate.  

D.  Bilateral ankle condition

The July 1997 VA examination showed that the veteran's range 
of motion of the ankles was from 10 degrees of dorsiflexion 
to 45 degrees of plantar extension.  Inversion eversion were 
normal.  There was no joint swelling or deformity.  Drawer 
and talor tilt tests were negative bilaterally.  X-rays of 
the ankles were normal.  The only ankle diagnosis was 
peripheral neuropathy of the ankles secondary to alcohol.

A May 1999 VA examination showed full painless range of 
motion of the ankles, with a normal gait.  Motor strength was 
+4/5 bilaterally.  

Normal range of ankle dorsiflexion for VA rating purposes is 
considered to be from 0 to 20 degrees, and for plantar 
flexion from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II 
(2000).  

A noncompensable (0 percent) nonservice-connected evaluation 
was assigned by the RO for bilateral ankle condition under 
38 C.F.R. § 4.71a.  Limitation of motion of the ankle 
warrants a 10 percent evaluation if moderate and a 20 percent 
evaluation if marked.  38 C.F.R. § 4.71a, Diagnostic Code 
5271. 
 
The July 1997 and May 1999 VA examinations of the veteran's 
ankles showed no limitation of motion or other functional 
limitation.  The latter evaluation revealed full painless 
range of motion of the ankles.  Thus, a compensable 
evaluation based on limitation of motion is not warranted 
under Diagnostic Code 5271.  Diagnostic Code 5270, ankylosis 
of the ankle, is not for application since there is no 
medical evidence of ankylosis of the joints in question.

The Board has considered 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 
8 Vet. App. at 205-206, but there is no objective medical 
evidence to show or indicate that pain, weakness, or any 
other ankle symptom results in additional functional 
limitation to a degree that would support a compensable 
evaluation.  As noted above, the most recent VA compensation 
examination revealed full, painless range of motion of the 
ankles.

E.  Myopia, astigmatism

Private medical records from St. Louis Regional Medical 
Center dated in 1988 show that the veteran complained of 
headaches and blurred vision.  It was noted that he had worn 
corrective lenses in the past, but not in recent years. 

Upon a May 1999 VA examination the veteran complained of 
redness and soreness of the eyes.  The examination revealed 
visual acuity as follows: uncorrected near vision of 20/60 
and far vision of 20/40, and corrected near vision of 20/25 
and far vision of 20/20, on the right; and uncorrected near 
vision of 20/25 and far vision of 20/40, and corrected near 
vision of 20/25 and far vision of 20/25 on the left.  The 
examiner indicated that the veteran had myopia and 
presbyopia.  

A noncompensable (0 percent) nonservice-connected evaluation 
was assigned by the RO for myopia, astigmatism under 
38 C.F.R. § 4.84a, Diagnostic Code 6079.  Corrected visual 
acuity of 20/40 (6/12) in one eye warrants a noncompensable 
evaluation when corrected visual acuity in the other eye is 
also 20/40 (6/12).  According to Diagnostic Code 6079, which 
governs vision loss, the evidence must show that the veteran 
has no better than corrected vision of 20/50 in one eye and 
of 20/40 in the other eye in order for a compensable (10 
percent) evaluation to be assigned.  The best distance vision 
obtainable after best correction by glasses will be the basis 
of rating.  38 C.F.R. § 4.75 (2000).

The recent medical records show that the veteran's corrected 
bilateral near visual acuity was 20/25, bilaterally, and 
distant 20/20 in the right eye and 20/25 in the left eye.  
Such visual acuity is to be rated zero percent under Code 
6079.



F.  Seizure condition

A VA hospitalization report dated in November 1989 shows that 
the veteran was admitted for treatment of his alcohol 
dependency.  He gave a history of morning shakes, early 
morning drinking, and admitted to alcoholic blackouts.  He 
indicated that he had seizures for the first time in 1980; he 
said that his last seizure episode was in July 1989.  The 
veteran reported that the seizures occurred when he stopped 
drinking abruptly.  The hospital report did not show any 
seizure activity during the hospitalization.  The discharge 
diagnoses were alcohol dependency, seizure disorder, and 
hypertension.

At his May 1999 VA examination, the veteran had no complaints 
relating to seizures.  The examination showed the cranial 
nerves intact.

A noncompensable nonservice-connected evaluation was assigned 
by the RO for seizure condition under 38 C.F.R. § 4.124a, 
Diagnostic Code 8910 for epilepsy, grand mal.  This 
Diagnostic Code directs rating under the General Rating 
Formula for Major and Minor Epileptic Seizures.  Under that 
formula, a 10 percent rating is assigned when there is a 
confirmed diagnosis of epilepsy with a history of seizures.  
When continuous medication is shown necessary for the control 
of epilepsy, the minimum evaluation will be 10 percent.  A 20 
percent rating is assigned when there has been at least 1 
major seizure in the last 2 years, or at least 2 minor 
seizures in the last 6 months.  38 C.F.R. § 4.124a, 
Diagnostic Code 8910.

The veteran has a history of alcohol withdrawal seizure, but 
it is apparent that he has not had a seizure since 1989.  The 
medical evidence is devoid of any seizure activity in recent 
years, and there is no indication that the veteran requires 
medication to control the disorder.  Under these 
circumstances, a 10 percent rating, but no more than 10 
percent, is warranted for the veteran's history of a seizure 
disorder.  



                                                                   
F.  Other disabilities

The veteran has also indicated that he has shortness of 
breath.  However, the most recent VA examination failed to 
show any lung disability.  A clinical evaluation of the 
veteran's lungs in May 1999 was normal.  Pulmonary functions 
studies were also within normal limits at that time.  In the 
absence of any medical evidence of a lung disorder or 
functional impairment due to a pulmonary disorder, a 
compensable rating for shortness of breath is not warranted.

It was noted on the most recent VA examination that the 
veteran had evidence of peripheral vascular disease.  
However, the only abnormal finding attributed to that 
disorder was abnormal hair growth on the lower extremities.  
There is no medical evidence of any functional impairment due 
to vascular disease of the legs.  Under these circumstances, 
a compensable rating for peripheral vascular disease is not 
warranted. 

II. Conclusion

The veteran, with a combined rating of only 50 percent, does 
not qualify under the "unemployability" test of 38 U.S.C.A. § 
1502(a) and 38 C.F.R. §§ 4.16, 4.17.  He does not have one 
permanent disability ratable at 40 percent or more, plus 
sufficient additional disability to bring the combined rating 
to 70 percent or more.

However, the unemployability test may also be satisfied on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(2), when a 
veteran who is basically eligible fails to meet the 
disability percentage requirements, but is found to be 
unemployable by reason of disabilities, age, occupational 
background, and other related factors.  The veteran does not 
qualify on this basis.  He was born in April 1948 and 
reported a high school education.  At his May 1999 VA 
examination, the veteran reported that he had had 
intermittent employment as a custodian.  While the veteran 
has some limitation of motion of the low back, he retains a 
fair amount of back motion and his other disabilities do not 
result in any appreciable functional limitation.  There is no 
medical opinion that the veteran's disabilities combined 
would preclude all forms of substantially gainful employment 
consistent with his education, employment background, and 
age.

Inasmuch as the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine is inapplicable, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to a total and permanent disability evaluation 
for pension purposes is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

